The opinion of the court was delivered by
PiERPOiNT, Ch. J.
This is a proceeding instituted by the plaintiff as collector of taxes for the town of Barnard, to enforce the collection of taxes assessed against the said Rhoda upon the grand list of said town for the years 1870 and 1871. It appears that the grand lists for said years, on which said taxes were assessed, were made up against the said Rhoda alone, she at the time being the wife of the said Daniel, she being assessed in said lists for money on hand and debts due which she_ owned and held in her own right. It also appears that the listers of said town did not give notice either to the said Rhoda or the said Daniel of such assessments in either of said years, as required by the statute. It further appears, that in the year 1869 the said Rhoda was assessed in the same sum for money and debts due as in 1870 and 1871. It does not appear that she had notice of that; but it may be assumed that she had, and that she paid the taxes thereon, as the trial below seems to have proceeded upon that idea.
The defendant requested the court to charge the jury, that for want of the notice of such assessment as required by the statute, the taxes sought to be recovered in this case were illegal. “The court declined so to charge, and did charge the jury that if the defendant Rhoda’s list was the same as it was the previous year, no other notice was necessary.”
In this we think there was error. By the act of 1866, No. 14, *544s. 1, it is declared that “ it shall be the duty of the listers, or some one of them, to notify every person whom they shall assess for money on hand, debts due or to become due, stock in trade or manufactures, of the sum of which he, she, or they are assessed, and of the time and place when and where they will hear such persons who shall feel themselves aggrieved by their said assessments, personally, or by leaving a written notice thereof at the counting-house, shop, store, or dwelling-house of such person assessed,” &c.
The statute requires that a grand list shall be made for each town annually, by listers appointed annually. The real estate to be appraised once in five years, that appraisal to stand (with certain exceptions) for the intervening years, and the personal estate to be appraised and assessed each year. There is no provision of the statute that authorizes the listers of a present year to carry the appraisahand assessment of personal property in the preceding year into their grand list. Each set of listers must act for themselves alone in respect thereto. The appraisal or assessment may be the same, but it must be that of the present board, and the notice thereof given as required by the statute. The statute is imperative, and a non-compliance with its requirements will make the list pro tanto void. The opportunity afforded by such notice is the only one that the tax-payer has to be heard upon the question as to the amount for which he shall be assessed and taxed for money and debts due, &c. A case might arise where the circumstances would be such ns to render it .impossible for the listers to give the required notice ; as, where the person is out of the state, and has no such place as is named in the statute where a written notice could be left; and it is claimed in argument that this is such a case. But it appears that the defendants had a dwelling-house in Barnard that they resided in early in 1870, and also a portion of 1871, and occupied by their furniture during the whole of both years. It is said that a notice left at this house would have been of no use to the defendants, as they would not have received it. This may be so, but the statute does not require that the notice left shall be received. If it be loft, that *545is all that is required to make the assessment a legal one in this respect. As this might have been done and was not, the assessment was illegal.
This view of the case renders it unnecessary to pass upon the other questions made in the case. *
Judgment reversed, and cause remanded.